1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CHESTER RAY WISEMAN,                           )   Case No.: 1:17-cv-01166-AWI-JLT       (PC)
                                                    )
12                  Plaintiff,                      )   ORDER TO THE PLAINTIFF AND DEFENSE
                                                    )   COUNSEL TO SHOW CAUSE WHY SANCTIONS
13          v.                                      )   SHOULD NOT BE IMPOSED FOR THEIR
14   J. GONZALEZ,
                                                    )   FAILURE TO COMPLY WITH THE COURT’S
                                                    )   ORDER
15                  Defendant.                      )
                                                    )
16                                                  )

17          On January 28, 2019, after the settlement conference failed to yield a compromise, the Court
18   ordered the parties to notify it by February 8, 2019 whether they would accept the mediator’s
19   compromise that the Court issued at the same time (Doc. 43). Neither party responded. Thus, the Court
20   ORDERS:
21          1.      No later than February 22, 2019, the plaintiff and defense counsel SHALL show cause
22   in writing why sanctions should not be imposed for their failure to comply with the Court’s orders.
23   Alternatively, they may file a response to the mediator’s proposal indicating either they will accept or
24   reject that proposal.
25
26   IT IS SO ORDERED.
27
        Dated:     February 11, 2019                          /s/ Jennifer L. Thurston
28                                                      UNITED STATES MAGISTRATE JUDGE
